FORM 6 – K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report on Foreign Issuer Pursuant to Rule 13a – 16 or 15d – 16 of the Securities Exchange Act of 1934 For the Month of November 2012 Gilat Satellite Networks Ltd. (Translation of Registrant’s Name into English) Gilat House, Yegia Kapayim Street Daniv Park, Kiryat Arye, Petah Tikva, Israel (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):N/A Attached hereto and incorporated by reference herein is Registrant's proxy statement and proxy card to shareholders dated November 21, 2012. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Gilat Satellite Networks Ltd. (Registrant) By: /s/Alon Levy Alon Levy Corporate Secretary Dated November 21, 2012 GILAT SATELLITE NETWORKS LTD. Gilat House 21 Yegia Kapayim St. Kiryat Arye Petah Tikva 49130, Israel NOTICE OF ANNUAL GENERAL MEETING OF SHAREHOLDERS To be held on December 31, 2012 To our Shareholders: We cordially invite you to the Annual General Meeting of Shareholders of Gilat Satellite Networks Ltd. to be held at the offices of the Company at 21 Yegia Kapayim Street, Kiryat Arye, Petach Tikva 49130, Israel, on December 31, 2012 at 10 a.m. local time for the following purposes: 1. To elect six members of the Board of Directors until our 2013 Annual General Meeting of Shareholders and until their successors have been duly elected and qualified; 2. To ratify and approve compensation to our Directors (excluding External Directors and Directors who are employees of the Company), as described in the Proxy Statement. 3. To ratify and approve the reappointment of Kost Forer Gabbay & Kasierer, a member of Ernst & Young Global, as our independent registered public accountants for the fiscal year ending December 31, 2012, and for such additional period until the next annual general meeting of shareholders; and to authorize the Board of Directors to fix the compensation of our independent accountants; 4. To report on our business for the year ended December 31, 2011 and receive and consider the Auditors’ Report and our Consolidated Financial Statements for the year ended December 31, 2011; and 5.To transact any other business that may properly come before the meeting. Our Board of Directors recommends that you vote in favor of all of the items, which are described in the attached Proxy Statement. Proposals 1 and 3 are ordinary resolutions which require the affirmative vote of a majority of the ordinary shares voted in person or by proxy at the Meeting on the matter presented for passage. The votes of all shareholders voting on the matter will be counted. Proposal 2 is a special resolution which requiresthe affirmative vote of a majority of the shares present, in person or by proxy, and voting on the matter, provided that either: (i) at least a majority of the shares of shareholders who are not controlling shareholders and who do not have a personal interest in the resolution are voted in favor of the resolution; or (ii) the total number of shares of shareholders who are not controlling shareholders and who do not have a personal interest in the resolution voted against the resolution does not exceed two percent of the outstanding voting power in the company. Proposal 4 does not involve a vote of our shareholders. Shareholders of record at the close of business on Monday, November 26, 2012 are entitled to notice of and to vote at the annual meeting and any adjournments thereof. You can vote either by mailing in your proxy or in person by attending the meeting.Only proxies that will be received at the indicated address no later than 5:00 p.m. New York City time, on December 28, 2012, will be deemed received in a timely fashion and the votes therein will be recorded.If you attend the meeting, you can revoke your proxy and vote your shares in person.Detailed proxy voting instructions are provided both in the proxy statement and on the enclosed proxy card. By Order of the Board of Directors, Amiram Levinberg Chairman of the Board of Directors November 21, 2012 GILAT SATELLITE NETWORKS LTD. Gilat House 21 Yegia Kapayim St. Kiryat Arye Petah Tikva 49130, Israel PROXY STATEMENT ANNUAL GENERAL MEETING OF SHAREHOLDERS To be held on December 31, 2012 This Proxy Statement is furnished to the holders of ordinary shares of Gilat Satellite Networks Ltd. ("Gilat", "we", "our" or the "Company") in connection with the solicitation of proxies by the Board of Directors of the Company for use at the Annual General Meeting of Shareholders of the Company to be held at the offices of the Company at 21 Yegia Kapayim Street, Kiryat Arye, Petach Tikva 49130, Israel, on December 31, 2012, at 10 a.m. local time, and at any adjournment thereof, pursuant to the accompanying Notice of our 2012 Annual General Meeting of Shareholders (the "Meeting"). The Notice of Meeting, this Proxy Statement and the enclosed proxy card are being mailed to our shareholders on or about November 28, 2012. Purpose of the Annual General Meeting At the Meeting, our shareholders will be asked to vote upon the following matters: (i) election of six members of the Board of Directors until our 2013 Annual General Meeting of Shareholders and until their successor is appointed; (ii) ratification and approval of compensation to our Directors (excluding External Directors and Directors who are employees of the Company); (iii) ratification and approval of the reappointment of Kost Forer Gabbay & Kasierer, a member of Ernst & Young Global, as our independent registered public accountants for the fiscal year ending December 31, 2012, and for such additional period until the next annual general meeting of shareholders; and authorizing the Board of Directors to fix their compensation. In addition, our auditor’s report and consolidated financial statements for the year ended December 31, 2011 will be received and considered at the Meeting. We are currently unaware of any other matters that will come before the Meeting. Voting at the Meeting Only holders of record of our ordinary shares, nominal value NIS 0.20 per share, as of the close of business on November 26, 2012, are entitled to notice of, and to vote in person or by proxy, at the Meeting.Shareholders can vote their ordinary shares at the Meeting in person or by mail: · Voting in Person.If your shares are registered directly in your name with our transfer agent (i.e. you are a “registered shareholder”), you may attend and vote in person at the Meeting.If you are a beneficial owner of shares registered in the name of your broker, bank, trustee or nominee (i.e. your shares are held in “street name”), you are also invited to attend the Meeting; however, to vote in person at the Meeting as a beneficial owner, you must first obtain a “legal proxy” from your broker, bank, trustee or nominee, as the case may be, authorizing you to do so. · Voting by Mail.You may submit your proxy by mail by completing, signing and mailing the enclosed proxy card in the enclosed, postage-paid envelope, or, for shares held in street name, by following the voting instructions provided by your broker, bank, trustee or nominee.The proxy must be received by our transfer agent or at our registered office in Israel by no later than 5:00 p.m., on December 28, 2012, to be validly included in the tally of ordinary shares voted at the Meeting.Upon the receipt of a properly signed and dated proxy in the form enclosed, the persons named as proxies therein will vote the ordinary shares represented thereby in accordance with the instructions of the shareholder indicated thereon, or, if no direction is indicated, in accordance with the recommendations of our Board of Directors. Abstentions with respect to any of the matters submitted to shareholders will not be included in the number of shares deemed to have voted on such matters at the Meeting and will therefore have no effect on the outcome of the vote with respect to such matters, although abstentions will be counted to determine if a quorum is present. Solicitation of Proxies We will bear all expenses of this solicitation. In addition to the solicitation of proxies by mail, our Directors, officers and employees, without receiving additional compensation therefor, may solicit proxies by telephone, facsimile, in person or by other means.We may also engage a professional proxy solicitation firm, the costs of which will be borne by us.Brokerage firms, nominees, fiduciaries and other custodians have been requested to forward proxy solicitation materials to the beneficial owners of our ordinary shares held of record by such persons, and we will reimburse such brokerage firms, nominees, fiduciaries and other custodians for reasonable out-of-pocket expenses incurred by them in connection therewith. Revocation of Proxy If you are a registered shareholder, you may change your vote at any time prior to the exercise of authority granted in the proxy by delivering a timely written notice of revocation to our Corporate Secretary, by granting a new proxy bearing a later date, or by attending the Meeting and voting in person. Attendance at the Meeting will not cause your previously granted proxy to be revoked unless you specifically so request. If your shares are held in street name, you may change your vote by submitting new voting instructions to your broker, bank, trustee or nominee or, if you have obtained a legal proxy from your broker, bank, trustee or nominee giving you the right to vote your shares, by attending the Meeting and voting in person. Any written instrument revoking a proxy should be received, no later than 5:00 p.m., New York City time, on December 28, 2012, by Gilat Satellite Networks Ltd., c/o American Stock Transfer & Trust Company, 6201 15th Ave., Brooklyn, NY 11219. Required Votes Each ordinary share is entitled to one vote on each matter to be voted on at the Meeting. Our articles of association do not provide for cumulative voting for the election of the Directors or for any other purpose. Proposals 1 and 3 are ordinary resolutions which require the affirmative vote of a majority of the ordinary shares voted in person or by proxy at the Meeting on the matter presented for passage. The votes of all shareholders voting on the matter will be counted. Proposal 2 is a special resolution which requiresthe affirmative vote of a majority of the shares present, in person or by proxy, and voting on the matter, provided that either: (i) at least a majority of the shares of shareholders who are not controlling shareholders and who do not have a personal interest in the resolution are voted in favor of the resolution; or (ii) the total number of shares of shareholders who are not controlling shareholders and who do not have a personal interest in the resolution and are voted against the resolution does not exceed two percent of the outstanding voting power in the company. Proposal 4 does not involve a vote of our shareholders. In tabulating the voting result for any particular proposal, shares that constitute broker non-votes and abstentions are not considered votes cast on that proposal, but they will be counted to determine if a quorum is present. Unsigned or unreturned proxies, including those not returned by banks, brokers, or other record holders, will not be counted for voting purposes. Quorum The presence, in person or by properly executed proxy, of two or more shareholders, holding shares conferring in the aggregate at least 25% of the voting power of the Company, is necessary to constitute a quorum at the Meeting.If within one-half of an hour from the time appointed for the Meeting a quorum is not present, the Meeting will be adjourned to the same day in the next week, at the same time and place, or to such later day and at such other time and place as the Chairman of the Meeting may determine with the consent of a majority of the voting power present at the meeting, in person or by proxy, and voting on the question of adjournment. Shares Outstanding As of November 19, 2012, the Company had 41,534,658 ordinary shares outstanding. American Stock Transfer & Trust Company is the transfer agent and registrar for our ordinary shares. AFTER CAREFUL CONSIDERATION, OUR BOARD OF DIRECTORS HAS APPROVED THE PROPOSALS DESCRIBED IN THIS PROXY STATEMENT AND RECOMMENDS THAT OUR SHAREHOLDERS VOTE “FOR” EACH OF THE NOMINEES FOR DIRECTOR NAMED IN THIS PROXY STATEMENT AND "FOR" EACH OF THE PROPOSALS SET FORTH IN THIS PROXY STATEMENT. I.ELECTION OF DIRECTORS (Item 1 on the Proxy Card) Each of our Directors, with the exception of our external Directors, serves an approximately one-year term from one annual general meeting to the next or until that Director’s successor is appointed, and may be re-elected upon completion of their term of office. In general, the NASDAQ Stock Market Rules require that the Board of Directors of a NASDAQ-listed company have a majority of independent Directors and its audit committee must have at least three members and be comprised only of independent Directors, each of whom satisfies the respective “independence” requirements of NASDAQ.However, foreign private issuers, such as our company, are generally permitted to follow home country corporate governance practices instead of the comparable requirements of the NASDAQ Stock Market Rules.Our Board of Directors has determined that three out of the six persons who are nominated for election to our Board of Directors, and our two external Directors, qualify as independent Directors under NASDAQ requirements. In accordance with Israeli law and practice, our Board of Directors is authorized to recommend to our shareholders Director nominees for election. Accordingly, our Board, with the recommendation of the Nominating Committee of our Board of Directors, has nominated such Directors for election to our Board of Directors.We are unaware of any reason why any of the nominees, if elected, should be unable to serve as a Director. All nominees listed below have advised ourBoard of Directors that they intend to serve as Director if elected. Messrs Jeremy Blank, Gilead Halevy and Amiram Levinberg are nominated for re-election. Dr. Ehud Ganani, Ms. Karen Sarid and Mr. Izhak Tamir, who have served on our Board of Directors since July 2005, are not seeking re-election.MessrsAmiram Boehm, Ishay Davidi and Kainan Rafaeli are nominated to be elected to our Board of Directors for the first time. Our Board of Directors currently has two external Directors under Israeli law, Dr. Leora Meridor and Mr. Haim Benyamini, who continue in office. Nominees for the Board of Directors of the Company It is proposed that at the Meeting each of the following persons be elected to serve as a member of the Board of Directors of the Company until the next Annual General Meeting of Shareholders and until their successors have been duly elected and qualified. Name Age Jeremy Blank 34 Amiram Boehm 41 Ishay Davidi 50 Gilead Halevy 46 Amiram Levinberg 57 Kainan Rafaeli 57 The following information concerning the nominees is based on the records of the Company and information furnished to it by the nominees: Jeremy Blank has served on our Board of Directors since July 2005.Mr. Blank is a partner and senior managing Director with York Capital Management (“York”). Mr. Blank joined York in March 2005.York is a private investment fund based in New York with approximately $16 billion in assets under management.York was founded in 1991 and specializes in value oriented and event driven equity and credit investments.In addition, during the years 1999 through the beginning of 2005, Mr. Blank worked as a vice president within Morgan Stanley’s fixed income department and earlier in his career in Morgan Stanley’s mergers and acquisitions department.Mr. Blank graduated from Yeshiva University in New York City with a Bachelor’s degree in Finance. Amiram Boehm has been a Partner at the FIMI Opportunity Funds, Israel’s largest private equity funds, since 2004. Mr. Boehm serves as the Managing Partner and Chief Executive Officer of FITE GP (2004), and as a director at Scope Metal Trading, Ltd., a company traded on the Tel Aviv Stock Exchange (TASE), Ormat Technologies Inc., a company traded on the New York Stock Exchange, Ham-Let Ltd (TASE) and Inter Industries, Ltd. (TASE). Mr. Boehm previously served as a director at Global Wire Ltd (TASE), Telkoor Telecom Ltd. (TASE), Melta PCB Ltd. and Solbar Industries, Ltd. (TASE). Prior to joining FIMI, from 1999 until 2004, Mr. Boehm served as Head of Research at Discount Capital Markets, the investment arm of Israel Discount Bank. Mr. Boehm holds a B.A. in Economy and a LL.B. from Tel Aviv University, and a Joint M.B.A from Northwestern University and Tel Aviv University. Ishay Davidi is the Founder and Chief Executive Officer of the FIMI Opportunity Funds, Israel’s largest private equity funds, since 1996. Mr. Davidi currently serves as a director at Retalix Ltd., a company traded on the NASDAQ and the TASE, and at Scope Metals Group Ltd. (TASE), Inrom Industries Ltd. and Ormat Industries Ltd. (TASE). Mr. Davidi previously served as the Chairman of the Board of Directors of Retalix from August 2008 until January 2010, of Tefron, Ltd. (New York Stock Exchange and TASE) and of Tadir-Gan (TASE), and as a director at Tadiran Communications, Ltd. (TASE), Lipman Electronic Engineering, Ltd. (NASDAQ and TASE), Merhav Ceramic and Building Materials Center, Ltd. (TASE), TAT Technologies, Ltd. (NASDAQ and TASE), Orian C.M. Ltd. (TASE), Ophir Optronics Ltd. (TASE) and Formula Systems, Ltd. (NASDAQ and TASE). Prior to establishing FIMI, from 1993 until 1996, Mr. Davidi was the Founder and Chief Executive Officer of Tikvah Fund, a private Israeli investment fund. From 1992 until 1993 Mr. Davidi was the Chief Executive Officerof Zer Science Industries Ltd., a developer of diagnostics equipment for the healthcare industry. Mr. Davidi holds a B.Sc. in Industrial and Management Engineering from Tel Aviv University, Israel, and an M.B.A. from Bar Ilan University, Israel. Gilead Halevy has served on our Board of Directors since January 2011. Mr. Halevy is a founding member and general partner of Kedma Capital Partners, a leading Israeli private equity fund.Mr. Halevy is a member of Kedma's investment committee.Prior to establishing Kedma, Mr. Halevy was a Director of Giza Venture Capital from April 2001 to January 2006, where he led investments in communications and information technology companies, and directed Giza's European business activities.Previously, from 1998 to 2001, Mr. Halevy practiced law at White & Case LLP, where he advised in connection with mergers and acquisitions in the Telecom Media and Technology group. Mr. Halevy was also a founding member of the White & Case Israel practice group during that time. From 1993 to 1998, he was a senior associate with Zellermayer & Pelossof, one of Israel's leading commercial law firms, where he advised in connection with public securities, cross-border mergers and acquisitions and private equity transactions. Mr. Halevy currently serves as Chairman of Brand Industries Ltd. (TASE: BRND), Vice Chairman of the Marina Galil Group and Chairman of Hatehof Industries Ltd. Mr. Halevy holds an LL.B. (magna cum laude) and B.A. in Humanities (interdisciplinary course for exceptional students), both from the Hebrew University. Amiram Levinberg co-founded our Company and served as a member of our Board of Directors since our inception and until April 2004. Since July 18, 2005, Mr. Levinberg has served as our Chairman of the Board. From July 18, 2005 until December 31, 2011, Mr. Levinberg also served as our Chief Executive Officer.From July 1995 and until April 15, 2003, Mr. Levinberg served as our President.Until 2002, Mr. Levinberg also served as our Chief Operating Officer.From 1987 and until July 1995, Mr. Levinberg served as our Vice President of Engineering.From 1977 to 1987, Mr. Levinberg served in a research and development unit of the Israel Defense Forces, where he managed a large research and development project. Mr. Levinberg was awarded the Israel Defense Award in 1988. Mr. Levinberg also serves on the Board of Directors of Orckit Communications Ltd., a company traded on the NASDAQ Global Market, Cardboard Industries, and Kargal, a cardboard manufacturer in Israel.Mr. Levinberg holds a B.Sc. degree in Electrical Engineering and Electronics and an M.Sc. degree in Digital Communications, both from the Technion - Israel Institute of Technology in Haifa. Kainan Rafaeli is a private investor and has been serving since September 2009 as the Chairman of Senso Optics Ltd., an Israeli defense contractor. Mr. Rafaeli was a founder, shareholder and CEO of Kinetics Ltd., an Israeli company which develops and manufactures hydraulic, air conditioning, NBC protection and electric systems for military vehicles and aircraft, from 1985 until 2009. From 1999 until 2009 he was also the CEO of Real Time Laboratories LLC, a US based defense contractor. Mr. Rafaeli holds a BSc. in Mechanical Engineering from the Technion - Israel Institute of Technology in Haifa and an MBA from Tel Aviv University. The affirmative vote of the holders of a majority of the ordinary shares represented at the Meeting, in person or by proxy, entitled to vote and voting on the matter, will be necessary for shareholder approval of the election of each of the Director nominees named above. It is therefore proposed that at the Meeting the following resolution be adopted: “RESOLVED, to re-elect Jeremy Blank, Gilead Halevy and Amiram Levinberg and to electAmiram Boehm, Ishay Davidi and Kainan Rafaeli, as members of the Board of Directors of the Company, to serve until the next Annual General Meeting of Shareholders and until their successors have been duly elected and qualified.” The Board of Directors recommends a vote FOR the election of each nominee for Director named above. II.RATIFICATION AND APPROVAL OF COMPENSATION TO DIRECTORS (Item 2 on the Proxy Card) We pay to our non-employee Directors and external Directors compensation in the form of an annual fee, payable quarterly, of approximately NIS 92,500 (currently equivalent to approximately $23,500) and a per meeting attendance fee of approximately NIS 1,900 (currently equivalent to approximately $480), as well as compensation for telephonic participation in Board and committee meetings in an amount of 60% of what is received for physical participation.Such amounts are subject to adjustment for changes in the Israeli Consumer Price Index and changes in the amounts payable pursuant to Israeli law from time to time. In 2011, our then non-employee Directors and external Directors were each grantedoptions to purchase 50,000 of our ordinary shares. The Board of Directors and the Compensation and Audit Committees recommend that the cash and option compensation described above shall apply, until the next Annual General Meeting, also to the three first time elected Directors (i.e., Amiram Boehm, Ishay Davidi and Kainan Rafaeli) and to Directors appointed in the future to fill vacanciesin accordance with the provisions of our Articles of Association. The exercise price of newly granted optionsto Directors shall be equal to the closing price of the Company’s ordinary shares on the NASDAQ Global Select Market on the date they are elected (i.e., thedate of the Meeting for MessrsBoehm,
